Citation Nr: 1134699	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-18 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968, and January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim. 

The Veteran asserts that his service-connected PTSD has prevented him from working and that a TDIU rating is therefore warranted.

The Veteran is currently in receipt of a 50 percent disability rating for PTSD, a 10 percent disability rating for plantar calluses, and a noncompensable disability rating for hemorrhoids.  The Veteran's combined disability rating is 60 percent.  Therefore, he does not meet the percentage criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a) (2010).  

Nevertheless, a TDIU may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  As such, pursuant to 38 C.F.R. § 4.16(b), consideration must be given as to whether the Veteran is entitled to a TDIU on an extraschedular basis.  

The Board notes that entitlement to a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), and an extra-schedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Significantly, however, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  

The claims file contains a January 1996 notice letter from the Veteran stating his intent to retire based on a disability established by the Teachers Retirement Board.  Additionally, Social Security Administration records show that the Veteran was found to be disabled due to PTSD. 

At the most recent VA examination in March 2005, assessing the current severity of the Veteran's PTSD, the VA examiner did not state an opinion as to whether the Veteran's PTSD symptoms rendered him unemployable.   

Additionally, the Veteran submitted an August 2006 private psychiatric treatment record.  The doctor noted that the Veteran had poor functionability.  Additionally, the doctor noted that the Veteran had an inability to get involved in recreational activities, to participate adequately in social events, and to establish positive and consistent interpersonal relationships outside of his immediate family.  However, the doctor failed to specifically discuss whether the Veteran was unemployable due to his service-connected PTSD.  

As noted above, the Veteran currently does not meet the schedular criteria for a TDIU rating.  However, in light of the aforementioned lay and clinical evidence suggesting that he is unable to work due to his service-connected disabilities, the Board finds that a remand is warranted in order for the RO to consider whether to refer his TDIU claim for extraschedular consideration in the first instance.

Additionally, because the Veteran has not yet undergone a VA examination that comprehensively addressed his TDIU claim, the Board finds that, on remand, he should be afforded a VA examination and opinion to ascertain the impact of his service-connected disorders on his unemployability.  Friscia v. Brown, 7 Vet. App. 294, 295 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The claims folder must be reviewed by the examiner in conjunction with the examination and the review should be noted in the examination report.  

The examiner should opine as to whether the Veteran's service-connected disabilities (PTSD, plantar calluses, and hemorrhoids), render him unable to secure or follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the TDIU claim should be readjudicated.  If the Veteran continues to not yet meet the applicable schedular criteria, the RO should consider whether to refer his claim to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of entitlement to a TDIU rating on an extraschedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) (2010).

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


